DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanami (U.S.Pat. 9,910,371 B2).

    PNG
    media_image1.png
    339
    578
    media_image1.png
    Greyscale

As to claims 1 and 19-20, Kawanami discloses an exposure apparatus and a corresponding method comprising all of the limitations of the instant claims such as: a projection system (4) configured to project a pattern of mask (2) on a substrate (5); a detection system (10) configured to detect a light quantity of illumination light having passed through a first mark/mask-side reference mark/measurement pattern (see col.4, lines 23-25), the projection system and a second mark (9), the first mark being disposed on an object surface of the projection system (see col.10, lines 40-45), the second mark (9) being disposed on an image plane of the projection system (see figure 1); and a control unit (7) configured to control a relative position of the mask (2) and the substrate (5) in an optical axis direction (Z direction) of the projection system, and the relative position of the mask and the substrate in a direction perpendicular (X and Y) to the optical axis direction (Z) based on a first distribution detected by the detection unit (for example: the measurement is performed while the substrate stage is driven in the first direction) and a second distribution that is detected by the detection unit after the first distribution is detected (the measurement is performed while the substrate stage is driven in the second direction).  It is noted that the measurements are repeated several times (see col.4, lines 60-62).
As to claim 2, wherein the control unit (7) controls the relative position of the mask (2) and the substrate (5) based on difference between a peak position of the mask and the substrate based on a difference between a peak position (the position X0) of an envelope of the first distribution and a peak position of an envelope of the second distribution (see col.4, lines 54-67 and figure 3).
As to claim 3, wherein the second distribution is a distribution detected by the detection unit (10) after the first distribution is detected by the detection unit and then the exposure apparatus performs exposure processing a predetermined of times of a predetermined period of time (step 12; figure 7).
With respect to claim 4, wherein the relative position in the optical axis direction (Z direction) when the first distribution is detected by the detection unit (10) is a best focus position of the projection system (see col.4, lines 54-60).
As to claim 5, wherein the control unit (7) determines the best focus position based on a distribution detected by the detection system while being caused the second mark (9) to move in the optical direction (see figures 5 and 10A).
As to claim 6, wherein the first mark/mask-side reference mark has at least two marks (see claim 9).
As to claim 7, wherein the object surface is a surface on which the pattern of the mask (2) is formed. 
As to claim 8, wherein the first mask/mask-side reference mark is formed on the mask (see col.4, lines 23-24).
As to claim 9, a mask stage (3) that holds the mask (2) and wherein the first mark/mask-side reference mark is formed on the mask stage (see col.4, lines 28-29; claim 10).
As to claim 10, wherein the first mark/mask-side reference mark is disposed on a surface of mask stage and is illuminated with illumination light (from the sensor 10) different from illumination light (1) used for the exposure apparatus to perform exposure processing. 
As to claim 11, wherein the image plane is a surface on the substrate (5) when the substrate is disposed. 
As to claim 12, a substrate stage (6) that holds the substrate (5) wherein the second mark (9) is formed on the substrate stage (see figure 1). 
As to claim 14, wherein the control unit (7) store table data indicating a corresponding relationship between a distribution which is detected by the detection unit (10) and the relative position of the mask (2) and the substrate (5) in the optical axis direction and corrects the relative position of the mask and the substrate in the optical axis direction using the table data (see col.6, lines 15-40). 
As to claim 15, wherein the detection system (10) is disposed on a substrate stage (6) that holds the substrate. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanami (U.S.Pat. 9,910,371 B2) in view of Sentoku et al (US.Pat. 7,148,973 B2). 
	With respect to claim 13, Kawanami discloses an exposure apparatus comprising substantially all of the limitations of the instant including the second mark (9) disposed on the upper surface of the substrate stage and the second mark is illuminated with light from the detection sensor (10) different from illumination light (1) used for the exposure apparatus to perform exposure processing. Kawanami does not expressly disclose the second mark (9) disposed on a surface different, as recited in the claim.   This is not an inventive feature. For example, Sentoku discloses an exposure apparatus and a corresponding position detecting method having an alignment mark (9) disposed on a surface substrate (10) which is different from an upper surface of the substrate stage (12).  In view of such teachings, it would have been obvious to a skilled artisan to dispose the second mark of Kawanami onto the substrate instead of the upper surface of the substrate stage, as suggested by Sentoku for the purpose of detecting the relative positional relationship between the mask and the substrate, as intended by Kawanami. 

    PNG
    media_image2.png
    249
    330
    media_image2.png
    Greyscale


6.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanami 

(U.S.Pat. 9,910,371 B2)

	With respect to claims 16-17, Kawanami discloses an exposure apparatus comprising substantially all of the limitations of the instant claims. Kawanami does not specifically disclose the detecting system (10) disposed on the projection system or disposed such that an image forming plane on which the illumination light is formed as an image is not an exact match for a light receiving surface of the detection unit and partially overlaps the light receiving surface, as recited.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to dispose the detecting unit of Kawanami at any desired locations as recited in the claims since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

				Prior Art Made of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishi (US 2004/0218158 A1) discloses an exposure method and device and has been cited for technical background.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/28/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882